In a guardianship proceeding pursuant to Family Court Act article 6, Irina N. and Boris N. appeal from an order of the Family Court, Kings County (Morgenstern, J.), dated December 12, 2002, which granted the petition and appointed the petitioner guardian of the subject minor child.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the parents’ contention, the Family Court possessed sufficient information to render an informed determination consistent with the child’s best interests (see Matter of Bogdan v Bogdan, 291 AD2d 909 [2002]; Skidelsky v Skidelsky, 279 AD2d 356 [2001]; Matter of Porter v Burgey, 266 AD2d 552 [1999]; Matter of Davis v Davis, 265 AD2d 552 [1999]; Matter of Vangas v Ladas, 259 AD2d 755 [1999]). The child, age 16 at the time of the hearing, was of sufficient maturity such that his preference not to live with his parents and to study at a school he chose was entitled to great weight (see Matter of Benitez v Llano, 39 NY2d 758 [1976]; Matter of Chase v Reome, 289 AD2d 894 [2001]; Guzzo v Guzzo, 66 AD2d 833 [1978]). Notably, the Law Guardian was of the view that guardianship should be awarded to the petitioner, a nonrelative who had befriended and taken excellent care of the child. Santucci, J.P., Krausman, Luciano and Townes, JJ., concur.